DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 41 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,833,193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 41 of the instant application is anticipated by patent claims 1 and 14 in that claims 1 and 14 of the patent contains all the limitations of claim 41 of the instant application, except for the limitation of the channel layer has an etching selectivity with respect to the first source/drain layer and/or the second source/drain layer.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to know that the channel layer has an etching selectivity with respect to the first source/drain layer and/or the second source/drain layer because the etch selectivity could be, which is not limited by the claim language at hand, the same or different with respect to the channel layer and the first source/drain layer and/or the second source/drain layer.  Claim 41 does not limit a specific type of etch selectivity and where it would be obvious to one having skill in the art to know that the prior art would have at least one type of the above mentioned etch selectivity.  Claim 41 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
2.	Claims 42-54 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the semiconductor device of claim 41, wherein the channel layer comprises a channel layer single-crystalline semiconductor material; the semiconductor device of claim 41, wherein there is a doping distribution in end portions of the channel layer close to the first source/drain layer and the second source/drain layer; the semiconductor device of claim 41, further comprising: an isolation layer formed on the substrate, wherein the isolation layer has a top surface at a level positioned close to an interface between the channel layer and the first source/drain layer or positioned between top and bottom surfaces of the channel layer; the semiconductor device of claim 41, wherein the first source/drain layer and the second source/drain layer comprise the same semiconductor material; the semiconductor device of claim 41, wherein the second source/drain layer has a periphery substantially aligned to a periphery of at least an upper portion of the first source/drain layer; the semiconductor device of claim 41, wherein the first source/drain layer is a semiconductor layer epitaxially grown on the substrate, the channel layer is a semiconductor layer epitaxially grown on the first source/drain layer, and the second source/drain layer is a semiconductor layer epitaxially grown on the channel layer; and/or the semiconductor device of claim 41, wherein the first source/drain layer and the second source/drain layer comprise Si, and the channel layer comprises SiGe; or the first source/drain layer and the second source/drain layer comprise SiGe, and the channel layer comprises Si; or the first source/drain layer and the second source/drain layer comprise Si:C, and the channel layer comprises Si.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/24/22